—Orders of disposition, Family Court, Bronx County (Maureen McLeod, J.), entered on or about August 18, 2000, insofar as appealed from, terminating respondent-appellant’s parental rights to the subject children and awarding their guardianship and custody to the Commissioner of Social Services and petitioner agency for purposes of adoption, upon a finding of permanent neglect, unanimously affirmed, without costs.
Clear and convincing evidence, including the testimony of the agency’s caseworker, supports the finding that diligent efforts by the agency to consult with respondent concerning development of a plan for the children’s future were frustrated by respondent’s repeated insistence that he was unable to engage in such planning because he was preoccupied with caring for his ailing grandfather and that any necessary planning should be done only with the children’s mother who, respondent was aware, was failing to do so (see, Matter of Sheila G., 61 NY2d 368, 385). Termination of respondent’s parental rights is in the children’s best interests (see, Matter of Monica Betzy D., 291 AD2d 289). Concur—Tom, J.P., Mazzarelli, Andrias, Sullivan and Friedman, JJ.